

114 S2351 IS: Securing Fairness in Regulatory Timing Act of 2015
U.S. Senate
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2351IN THE SENATE OF THE UNITED STATESDecember 3, 2015Mr. Isakson introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to extend the annual comment period for payment
			 rates under Medicare Advantage.
	
 1.Short titleThis Act may be cited as the Securing Fairness in Regulatory Timing Act of 2015. 2.Extending the annual comment period for payment rates under Medicare AdvantageSection 1853(b)(2) of the Social Security Act (42 U.S.C. 1395w–23(b)(2)) is amended—
 (1)by inserting (or, for 2017 and each subsequent year, at least 60 days) after 45 days; and (2)by inserting (for 2017 and each subsequent year, of no less than 30 days) after opportunity.